DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by 2014 Ice Stick Tray (IST) in view of Whiskey on the Rock (WR) as further evidenced by Vodka Gimlet (VM), as further evidenced by The Whiskey Wedge (WW) as evidenced by Quora, in view of Why do we put vodka in the freezer (Vodka).
Regarding claim 1, Moore discloses a method capable of producing a beverage in a beverage container (90) which comprises providing a beverage container which would be filled, a cooling agent (ice structure 88) would be introduced in the beverage container through a container opening and the cooling agent comprises at least one water ice molding (88).  When the beverage container would contain a beverage liquid said liquid would necessarily have to have been filled through the container opening, and the container opening would be closed by means of a disposable closure (lid 92).  Once the ice molding has been introduced into the beverage container and the closure placed thereon the filled beverage container is seen to be cooled and stored.  Further Moore discloses the beverage container would have a container section which tapers towards the container opening and which is closed by means of a disposable closure (lid 92); the cooling agent (88) comprising the at least one water ice molding and the beverage liquid (96) would be introduced through the tapering container section after passing the container opening, and the at least one water ice molding in one spatial 
IST provides further clear evidence on the label that it was common in general to introduce at least one cooling agent into a beverage container
Moore further discloses that it is common knowledge that when cooling agents, such as water ice moldings, are added to a beverage said ice floats thereby resulting in the upper portion rather than the lower portion of the beverage being cooled and that said floating ice is dissatisfying and contrary to the motives behind adding at least one water ice molding to the beverage container (paragraph [0006]).  
Claim 1 differs from Moore as further evidenced by IST in the water ice molding being dropped to and directly contacting a bottom of the beverage container before filling the beverage container with a beverage liquid.
WR provides a beverage container that is to be filled and discloses that when preparing, that is producing a beverage it was conventional and well established to first introduce a water ice molding into said container (step 1) which would drop to and directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid through the container opening.  WR is introducing a water ice molding into the provided beverage container which would drop to and directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid through the container opening in order to prevent the beverage from becoming excessively watered down which would ruin the taste of the beverage thereby making it obvious to the ordinarily skilled artisan to do so.  VM (assembly) and WW (page 3 and 4) provide further evidence that it was conventional and well established in 
Quora (Merino) (Berghage) provides evidence that when a water ice molding is introduced, that is dropped into said container so as to directly contact the bottom of a beverage container before filling the beverage container with a beverage liquid the water ice molding would normally as a matter of course melt on the outside of said molding and subsequently refreeze, that is, adhere to the bottom of the beverage container and be held in place thereon, which is to say the water ice molding of the cooling agent would adhere to the bottom of the beverage container and thus not float in the beverage liquid when the beverage would be added.  Making it obvious to perform the steps of the method in the order as claimed given the art taken as a whole.
Claim 1 differs from Moore as further evidenced by IST in view of WR as further evidenced by VM and Quora in the temperature of the beverage liquid being maintained lower than 0º C during the filling of the beverage container.
Vodka discloses that it was conventional and well established to maintain beverage liquids at a temperature of lower than 0º C as a normal practice by storing said beverage liquids in a freezer environment and using said liquids immediately upon removal therefrom.  Vodka is maintaining the beverage liquid at a temperature lower than 0º C when providing said liquid to fill the beverage container, in order to provide benefits to the beverage liquid such as increasing the viscosity and creating a richer mouth feel thus making it an obvious matter of choice and/or design for the ordinarily skilled artisan to have maintained the beverage liquid at a temperature of lower than 0º C when filling the beverage container.
Further regarding a specific order of steps the courts have held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.  Here applicant’s disclosure allows the introduction of the cooling agent “before, during, and/or after the filling of the beverage container with the beverage liquid” and the prior art when taken as a whole clearly teaches that when a water ice molding is dropped into and directly contacts a bottom of a beverage container said molding would melt on the outside and then adhere to the bottom of the beverage container and that it was common to employ beverage liquids that have been maintained at lower than 0º C.
Regarding claim 3, once the at least one water ice molding (88) would be and the beverage ingredient would be introduced into the beverage container and the disposable closure (92) has been replaced thereon it is seen as obvious that the filled beverage would be in a stored condition at a cooling temperature which is higher than the freezing point of the beverage liquid otherwise the water ice molding would melt.
Regarding claim 4, Moore discloses the container would be closed by a twist off disposable closure (via threads) (paragraph [0037]).
Regarding claim 9, since the beverage container would be filled with a beverage liquid as well as with the cooling agent and, as further evidenced by IST (product description), in view of WR as further evidenced by VM, WW and Quora in view of Vodka, it would have been obvious that an additional beverage liquid would be in the form of water from the water ice molding and that the beverage container bottom, would . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka as further evidenced by Scullion EP 1 078 037 and Johnson US 2009/0226574.
Regarding claim 7, once it was known to fill a beverage liquid into a beverage container it is not seen that patentability would be predicated on the particular beverage liquid one would choose to fill said beverage container with.  The substitution of one known beverage liquid with another known beverage liquid such as an alcoholic beverage liquid which includes a percentage of ethanol, and/or a non-alcoholic beverage liquid which includes a percentage of glycerin to obtain predictable results would have been obvious.  Scullion (paragraph [0003]) and Johnson (paragraph [0027] and fig. 2) provide further evidence that it was old and conventional to fill a beverage container with an alcoholic beverage. 
Claims 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka in view of Simpson US 2,667,423.
Regarding claim 3, as set forth above in the rejections under 35 U.S.C. 103 Moore as further evidenced by IST in view of WR as further evidenced by VM and Quora in view of Vodka discloses all the limitations of claim 3.  It is The Office’s position that once the filled beverage container has had cooling agents introduced into said container and had the container opening closed by means of a disposable closure the 
Claims 8 and 10 differ from Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka in the beverage container being cooled to 0 degrees Celsius, and during the cooled storing the filled beverage container being cooled to a cooling temperature lower than the melting temperature of a melting temperature of the beverage liquid. 
Simpson discloses a method of storing a beverage in a beverage container in which the beverage container is cooled to 0 degrees Celsius (32º F) or below prior to filling with the beverage liquid (applying ice glazes, walls, or coatings to the bottom), .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moore US 2002/0040958 as further evidenced by 2014 Ice Stick Tray (IST) in view of WR as further evidenced by VM, WW and Quora in view of Vodka in view of Almblad et al. US 2009/0186141, as further evidenced by Reese et al. US 5,619,901, Ando US 4,745,773, Mitsubayashi et al. US 4,786,002, and Condon US 2,527,493.
Claim 11 differs from Moore as further evidenced by IST in view of WR as further evidenced by VM, WW and Quora in view of Vodka in the at least one water ice molding being supplied to the container opening via a guide device, with the guide device being positioned relative to the container opening by means of a positioning device.  Almblad discloses that in order to ultimately supply a cooling agent in the form of a water ice molding into a beverage container through a container opening it was common and 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully and carefully considered but are moot because the new ground of rejection does not rely the combination of references now applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        04 June 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792